          Case 7:18-cv-11659-PED Document 18 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  i(5/2-%/
 Turner

                                                                      ORDER
                                  Plaintiff,
                                                                  7:18-cv-11659-PED


                 - against -




 Walmart Stores East, LP



                                   Defendant,




PAUL E. DAVISON, U.S.M.J.


        The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within


thirty (30) days of the date hereof.



Dated: October 29, 2020
       White Plains, New York



                                                         PAUIADAVISON, U.S.M.J



  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Oct 29,2020
